Case 3:14-cv-01256-TJC-PDB Document 96 Filed 10/06/20 Page 1 of 2 PageID 613




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,
   Ex rel. 84 PARTNERS LLC,

         Plaintiff,

   v.                                       Case No. 3:14-cv-1256-J-32PDB

   GENERAL DYNAMICS, ELECTRIC
   BOAT CORP. and HUNTINGTON
   INGALLS INDUSTRIES, NEWPORT
   NEWS SHIPBUILDING DIVISION,

         Defendants.
   ____________________________________

   GENERAL DYNAMICS ELECTRIC
   BOAT CORP.,

            Plaintiff,

   v.                                       Case No. 3:20-cv-769-J-32MCR

   MICKEY SKOBIC and JOANNE SKOBIC

          Defendants.


      HONORABLE TIMOTHY J. CORRIGAN, United States District Judge
   Courtroom Deputy: Marielena Diaz    Court Reporter: Shannon Bishop

   Counsel for plaintiff:                         Counsel for defendants:
   Arnold Auerhan                                 Gregory W. Kehoe
   Alan Gale                                      Michael L. Waldman
                                                  Michael Doornweerd
   Counsel for Relator:
   Jennifer Verkamp
   Jillian Estes
Case 3:14-cv-01256-TJC-PDB Document 96 Filed 10/06/20 Page 2 of 2 PageID 614




                               CLERK’S MINUTES

   PROCEEDINGS: Telephone hearing re: pending motions

         Order to enter.




   DATE: October 6, 2020                     TIME: 10:09 a.m. – 12:00 p.m.




                                         2
